Matter of Porter (2020 NY Slip Op 03970)





Matter of Porter


2020 NY Slip Op 03970


Decided on July 16, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 16, 2020

PM-87-20

[*1]In the Matter of Leah Helen Porter, an Attorney. (Attorney Registration No. 5473988.)

Calendar Date: July 6, 2020

Before: Clark, J.P., Mulvey, Devine, Aarons and Pritzker, JJ.


Leah Helen Porter, Medfield, Massachusetts, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Leah Helen Porter was admitted to practice by this Court in 2016 and lists a business address in Framingham, Massachusetts with the Office of Court Administration. Porter now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Porter's application.
Upon reading Porter's affidavit sworn to February 12, 2020 and filed February 14, 2020, and upon reading the July 2, 2020 correspondence in response by the Chief Attorney for AGC, and having determined that Porter is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Clark, J.P., Mulvey, Devine, Aarons and Pritzker, JJ., concur.
ORDERED that Leah Helen Porter's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Leah Helen Porter's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Leah Helen Porter is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Porter is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Leah Helen Porter shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.